Citation Nr: 1119269	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1965 to December 1966.  He died in April 2003.  The Appellant is his surviving spouse.  This appeal initially came before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The appeal was remanded for additional development in June 2008 and in September 2009.

It appears to the Board that a communication received from the Appellant in an envelope postmarked in April 2011 includes statements requesting to reopen the claim for service connection for a collapsed lung.  The Board's September 2009 decision affirming denial of that claim is final.  This communication is REFERRED to the agency of original jurisdiction for any necessary action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran's death certificate reflects that he died in late April 2003 at a hospital.  Only two pages of records of April 2003 health care records are associated with the claims files.  More complete records of the Veteran's terminal hospitalization are required before the Board may complete adjudication of the claim for service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization, obtain the records of the April 2003 hospitalization which ended when the Veteran died.  The Veteran's death certificate reflects that the Veteran was hospitalized at Decatur Hospital at the time of his death.  

2.  Afford the Appellant an opportunity to submit or identify any records relevant to her claim for service connection for the cause of the Veteran's death.

3.  Readjudicate the claim in light of the records and terminal hospitalization and any other evidence obtained on Remand.  If the claim remains denied, send the Appellant, and her representative, if she obtains one, a supplemental SOC (SSOC).  Allow time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


